SECURITY AGREEMENT







THIS AGREEMENT (“Agreement”) made this 1st  day of October 2013 under the laws
of the State of Arizona, between IceWeb, Inc. a corporation under the laws of
the State of Delaware and/or its assigns, hereinafter called the “Debtor”, whose
business address is 22900 Shaw Road, Suite 111, Sterling, VA, 20166, and Agility
Lease Fund-III, LLC, an Arizona limited liability company or its assigns, whose
business address is 101 East Gurley Street, Suite 202, Prescott, Arizona 86301,
hereinafter called the “Secured Party”.




RECITALS




A.

This Security Agreement is being issued pursuant to the terms set forth in that
certain Master Lease Agreement dated October 1 2013 by and between the Debtor
and the Secured Party (the “Master Lease Agreement”).




B.

Pursuant to the terms set forth in the Master Lease Agreement, the Debtor has
leased, and may in the future lease, certain equipment from the Secured Party
(the “Equipment”) to be used in the operation of the Debtor’s business (the
“Business”).  




C.

The Secured Party and the Debtor have agreed that payment of all sums due from
the Debtor to the Secured Party under the Master Lease Agreement and all
schedules thereto (the “Schedules”) shall be secured in part by a first security
interest in the assets of the Debtor described on Exhibit A attached hereto and
incorporated herein by this reference (hereinafter collectively referred to as
the “Collateral”).




NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
the parties hereto, intending to be legally bound, agree as follows:




1.

Grant of Security Interest. To secure the payment of all amounts due from the
Debtor to the Secured Party pursuant to the Master Lease Agreement and all the
Schedules, and also to secure any other indebtedness or liability of the Debtor
to the Secured Party, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereinafter arising, (all hereinafter called the
“Obligations”), subject to the terms and conditions of this Agreement, the
Debtor hereby grants and conveys to the Secured Party a continuing first
priority security interest in:




(a)

the Collateral;




(b) all accounts, equipment, property, goods and chattels of the same classes as
the Collateral, acquired by the Debtor subsequent to the execution of this
Agreement and prior to its termination;




(c) all proceeds, if any, of the Collateral and all proceeds of proceeds
thereof, if any; and




(d) all increases, substitutions, replacements additions and accessions thereto.




2.

Warranties. Debtor warrants, covenant and agree as follows:




(a) To pay and perform all of the Obligations secured by this Agreement
according to their terms.




(b) To defend the title to the Collateral against all persons and against all
claims and demands whatsoever, which Collateral, except for the security
interest granted hereby, is lawfully owned by the Debtor and is now free and
clear of any and all liens, security interests, claims, charges, encumbrances,
taxes and assessments.




(c) Upon demand of the Secured Party to furnish further assurances of title,
execute any written agreement or do any other act necessary to effectuate the
purposes and provisions or this Agreement, execute any instrument or statement
required by law or otherwise in order to perfect, continue or terminate the
security interest of the Secured Party in the Collateral and to pay all costs of
filing in connection therewith.




(d) At its own expense, to keep the Collateral free and clear of all liens,
charges, encumbrances, taxes and assessments.




(e) At its own expense, to pay, when due, all taxes, assessments, judgments,
charges and fees relating to the Collateral.




(f) The Debtor has the right and power, and is duly authorized to enter into
this Security Agreement and the execution of this Security Agreement does not
constitute a breach of any provision of any agreement or any instrument to which
the Debtor is a party.




3.

Default. The following shall constitute a default by the Debtor:




(a) Failure by the Debtor to pay any amount or amounts payable by the Debtor
pursuant to the Master Lease Agreement, including, without limitation, any
amount or amounts payable by the Debtor pursuant to any Schedules entered into
by the Debtor pursuant to the terms of the Master Lease Agreement.




(b) If the Debtor (i) applies for the appointment of a receiver, trustee, or
custodian of any of its assets, (ii) files a petition under any section of the
bankruptcy code or similar law or regulation, (iii) makes an assignment for the
benefit of creditors, (iv) is the subject of a petition under any section of the
bankruptcy code or similar law or regulation which is filed against Debtor, or
if any case or proceeding is filed for its dissolution or liquidation, (v)
becomes insolvent or fails to pay its debts as they mature, (vi) merges or
consolidates without the prior written consent of the Secured Party, (vii)
dissolves or is partially or wholly liquidated, (viii) fails to comply with or
perform any provision of this Agreement, the Master Lease Agreement or any
Schedule, (ix) makes or gives any false or misleading representations or
warranties in connection with this Agreement or any other agreement between the
Secured Party and Debtor, (x) directly or indirectly subjects the Collateral to
levy of execution or other judicial process, or (xi) any other act of the Debtor
which in the opinion of the Secured Party imperils the prospects of full
performance of the Master Lease Agreement or any of the Debtor’s other
Obligations.




4.

Remedies. Upon any default of the Debtor and at the option of the Secured Party,
the Obligations secured by this Agreement shall become due and payable in full
without any further notice or demand, and the Secured Party shall have all the
rights, remedies and privileges with respect to repossession, retention, sale of
the Collateral and disposition of the proceeds as are accorded by the applicable
sections of the Uniform Commercial Code of Arizona respecting such default as
well as all the rights, remedies and privileges set forth in this Agreement and
the Master Lease Agreement. All rights, remedies and powers of the Secured Party
hereunder are cumulative, and not alternative or exclusive, and shall be in
addition to all rights, remedies and powers given hereunder or in, or by, any
other instruments, or by the Uniform Commercial Code, or any laws now existing
or hereafter enacted. Upon any default, the Debtor shall assemble the Collateral
and make it available to the Secured Party at the place and time requested by
the Secured Party. Upon any default, the Secured Party’s reasonable attorneys’
fees and legal and other expenses for pursuing, searching for, receiving,
taking, keeping, and selling the Collateral shall be charged to the Debtor. The
Debtor shall remain liable for any deficiencies resulting from the sale of the
Collateral and shall pay such deficiency forthwith upon demand. If the Debtor
shall default in the performance of any of the provisions of this Agreement on
the Debtor’s part to be performed, the Secured Party may, at its sole option,
perform the same for the Debtor’s account and any monies expended in so doing
shall be chargeable with interest to the Debtor and added to the Obligations
secured hereby.




5.

Ordinary Course. So long as the Debtor is not in default hereunder, this
Agreement shall not prohibit the Debtor from using the Collateral in the
ordinary course of its Business. Any use of the Collateral which is other than
in the ordinary course or in violation of the terms of the Master Lease
Agreement or this Agreement shall be a default under this Agreement for which
the Secured Party at its option, may exercise its rights hereunder including
without limitation its rights of acceleration of the Obligations and demand
immediate payment of all outstanding sums due under the Master Lease Agreement,
the Schedules, and this Agreement.




6.

Information. The Debtor shall permit the Secured Party or its agents, upon
reasonable request, to have access to and to inspect and make copies of, or
extracts from, the books, records and files of the Debtor and of its successors
and assigns for purposes relevant to this Agreement, and the Debtor will make
the same available during reasonable business hours on prior notice for such
purposes.




7.

Perfection of Security Interest. The Secured Party is authorized to file a
Financing Statement perfecting the security granted by the Debtor pursuant to
this Agreement. The Debtor shall execute and deliver to the Secured Party,
concurrently with Debtor's execution of this Agreement, and at any time or times
hereafter at the reasonable request of the Secured Party, all financing
statements and continuation financing statements, and other documents that
Secured Party may reasonably request, in form satisfactory to Secured Party
which are necessary to perfect, and maintain perfected, the Secured Party's
continuing first priority security interest in the Collateral.




8.

General.




(a) This Agreement has been delivered in the State of Arizona and shall be
construed in accordance with the laws of the State of Arizona.




(b) The rights and privileges of the Secured Party hereunder shall inure to the
benefit of its successors and assigns, and this Security Agreement shall be
binding on all successors of the Debtor.




(c) The Debtor agrees to pay all costs and expenses (including reasonable
expenses for legal services) relating to or incidental to the Secured Party’s
enforcement of its rights arising under this Security Agreement.




(d) Waiver of acquiescence of any default by the Debtor, or failure of the
Secured Party to insist upon strict compliance by the Debtor of any warranties
or agreements in this Security Agreement, shall not constitute a waiver of any
subsequent or other notice or failure.




(e) Notice to either party shall be in writing and shall be delivered personally
or by mail addressed to the party at the addresses herein set forth, or as
otherwise set forth in writing.




(f) The Arizona Uniform Commercial Code shall govern the rights, duties and
remedies of the parties and any provisions herein declared invalid under any law
shall not invalidate any other provision of this Agreement.




9.

Release. At such time as the Debtor shall satisfy its obligation to the Secured
Party under the Master Lease Agreement, the Schedules, and this Agreement, the
Secured Party shall promptly execute and deliver to the Debtor any and all
documents which are necessary to terminate, release and discharge the Secured
party’s rights hereunder, and any other security interest given in connection
herewith.




IN WITNESS WHEREOF, this Security Agreement has been duly executed as of the
1st_ day of October 2013.




Debtor: IceWEB, Inc.










By: __/s/ Rob Howe___________________

Its: __Chief Executive Officer___________

____________________________________













Secured Party: Agility Lease Fund-III, LLC










By: ___/s/ Hal Hayden_________________

       Hal Hayden

Its:  Manager








1

Security Agreement – IceWeb, Inc. 33-130




EXHIBIT A




The Collateral subject to this Security Agreement is as follows:




1.

All Equipment and peripherals wherever located heretofore or hereafter leased to
Debtor by Secured Party pursuant to the Master Lease Agreement and all of
Debtor's rights, title and interest in and to any software and services
(collectively "Software") financed under and described in the Master Lease
Agreement, including without limitation all substitutions, additions, accessions
and replacements thereto ,and thereof, now or hereafter installed in, affixed
to, or used in conjunction with the Equipment and Software, and proceeds thereof
and refunds obtained by Debtor from a manufacturer, licensor or service
provider, and other proceeds and payments due and to become due and arising from
or relating to said Equipment, Software or the Master Lease Agreement.




2.

All subleases, chattel paper, accounts, security deposits, and general
intangibles relating thereto, and any and all substitutions, replacements or
exchanges for any such item of Equipment or other collateral, in each such case
in which Debtor shall from time to time acquire an interest;




3.

Any and all insurance and/or other proceeds of the property and other Collateral
in and against which a security interest is granted hereunder;




4.

All of Debtor’s accounts, accounts receivable, instruments, documents, contract
rights, chattel paper, inventory, equipment, money deposit accounts, insurance
policies, reserves, reserve accounts, general intangibles and proceeds thereof
presently existing or hereafter arising, now owned or hereafter acquired by
Debtor;

5.

All goods and inventory relating to the Master Lease Agreement in all stages of
manufacture, process or production;

6.

All books and records pertaining to accounts; and proceeds of the foregoing
property




7.

All right, title and interest in the Business trade name and trade style and any
derivative thereof.




8.

All franchise rights associated with the Business.




9.

All of the leasehold interest in the premises in which the Business is operated
and all of the leasehold improvements located in such premises.




10.

All internet domain names and all websites associated with the Business.




11.

All accounts of Debtor and the Business.





2

Security Agreement – IceWeb, Inc. 33-130


